NO. 12-10-00002-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
JESUS RENTERIA,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to burglary of a habitation, and the trial court assessed
punishment at imprisonment for twelve years.                    We have received the trial court’s
certification showing that Appellant waived his right to appeal. See TEX. R. APP. P.
25.2(d). The certification is signed by Appellant and his counsel. Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)